MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                 Dec 12 2018, 9:58 am
court except for the purpose of establishing
                                                                              CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy J. Burns                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Evan Matthew Comer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Jazzmen Bails,                                           December 12, 2018
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         18A-CR-761
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Clayton A.
Appellee-Respondent.                                     Graham, Judge
                                                         The Honorable Steven J. Rubick,
                                                         Magistrate

                                                         Trial Court Cause No.
                                                         49G07-1706-CM-23153



Bradford, Judge.

Court of Appeals of Indiana | Memorandum Decision 18A-CR-761 | December 12, 2018                  Page 1 of 6
                                           Case Summary
[1]   On June 18, 2017, Jazzmen Bails went to the home of Denise Fugett and

      punched her in the eye, knocking her unconscious, after Bails said she received

      calls from Fugett and Fugett’s daughters threatening her life and the lives of her

      children. As a result of the altercation, Bails was charged with Class A

      misdemeanor battery resulting in bodily injury. The trial court found Bails

      guilty as charged. Bails contends that the State failed to produce sufficient

      evidence to rebut her self-defense claim. Because we disagree, we affirm. 1



                            Facts and Procedural History
[2]   On the evening of June 18, 2017, Bails left her residence and traveled to

      Fugett’s residence after receiving voicemails and calls from Fugett and Fugett’s

      daughters threatening her life and the lives of her children, after Bails posted

      information relating to Fugett’s husband’s criminal history on Facebook. Bails

      texted Fugett that she was coming to Fugett’s residence to “beat [Fugett’s a**]

      and [her] daughter’s a[**].” Tr. Vol. II p. 27.


[3]   Upon arriving at Fugett’s residence, Bails began yelling at Fugett and her

      daughters, attempting to coax them from inside the residence. While Bails

      continued to yell outside, Fugett called the police. At approximately 9:44 p.m.,



      1
       This case was set for an oral argument on November 15, 2018, at North Central High School in
      Indianapolis. However, due to inclement weather the oral argument was cancelled. While we believe that we
      can resolve the matter without rescheduling, we sincerely thank both parties and the school for their
      willingness to participate.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-761 | December 12, 2018              Page 2 of 6
      Indianapolis Metropolitan Police Officers Scott Charleswood and John

      Henderson arrived at Fugett’s residence. Fugett came out to meet the officers

      on her front porch. Officer Charleswood observed Bails standing near a car

      yelling in an angry and aggressive tone at Fugett and Fugett’s daughters. Bails

      pushed her way onto the porch without answering Officer Charleswood’s

      inquiry into what the problem was. At this point, Fugett’s two daughters

      stepped in front of Fugett to shield her from Bails as Bails began throwing

      punches, and Fugett attempted to punch back. At some point, Bails landed a

      punch which knocked Fugett unconscious.


[4]   On June 22, 2017, the State charged Bails with one count of Class A

      misdemeanor battery resulting in bodily injury. Following a bench trial held on

      March 8, 2018, the trial court found Bails guilty as charged and sentenced her

      to 365 days of incarceration, with sixty days executed and the rest suspended to

      probation.



                                Discussion and Decision
[5]   Bails contends that the State failed to produce sufficient evidence to rebut her

      self-defense claim. “The standard of review for a challenge to the sufficiency of

      evidence to rebut a claim of self-defense is the same as the standard for any

      sufficiency of the evidence claim.” Wilson v. State, 770 N.E.2d 799, 801 (Ind.

      2002). When reviewing sufficiency of the evidence, we consider only the

      probative evidence and reasonable inferences supporting the trial court’s

      decision. Tharpe v. State, 955 N.E.2d 836, 844 (Ind. Ct. App. 2011), trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-761 | December 12, 2018   Page 3 of 6
      It is the factfinder’s role, not ours, to weigh the evidence and assess witness

      credibility to determine whether the evidence is sufficient to support a

      conviction. Id. To preserve this structure, when we are confronted with

      conflicting evidence, we must consider it most favorably to the trial court’s

      ruling. Id. “We affirm a conviction unless no reasonable fact-finder could find

      the elements of the crime proven beyond a reasonable doubt.” Id. “It is

      therefore not necessary that the evidence overcome every reasonable hypothesis

      of innocence; rather, the evidence is sufficient if an inference reasonably may be

      drawn from it to support the trial court’s decision.” Id.


[6]   Self-defense is a legal justification for an otherwise criminal act. Bryant v. State,

      984 N.E.2d 240, 250 (Ind. Ct. App. 2013), trans. denied. To prevail on a self-

      defense claim, the defendant must establish that she (1) was in a place where

      she had a right to be; (2) did not provoke, instigate, or participate willingly in

      the violence; and (3) had a reasonable fear of death or great bodily harm.

      Wilson, 770 N.E.2d at 800. “Reasonable fear” requires both a subjective belief

      that death or great bodily harm will occur and an objective belief such that a

      reasonable person under the circumstances would hold that same belief of

      harm. Washington v. State, 997 N.E.2d 342, 349 (Ind. 2013). A defendant,

      however, is not justified in using force if that person “has entered into combat

      with another person or is the initial aggressor unless the person withdraws from

      the encounter and communicates to the other person the intent to do so and the

      other person nevertheless continues or threatens to continue unlawful actions.”

      Ind. Code § 35-41-3-2. When a defendant claims self-defense, the State must

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-761 | December 12, 2018   Page 4 of 6
      rebut at least one element of self-defense beyond a reasonable doubt by

      presenting additional evidence or relying on the evidence in its case-in-chief.

      Tharpe, 955 N.E.2d at 844–45.


[7]   The State presented sufficient evidence to rebut Bails’s self-defense claim. First,

      Bails had no right to be at Fugett’s residence: Fugett never invited Bails to the

      residence and, in fact, called Bails’s godmother to have someone come remove

      Bails from the residence. Moreover, Bails was the initial aggressor and

      participated willingly in the fighting. Officer Charleswood only observed

      aggressive behavior from Bails. Bails refused to tell the officer what the problem

      was, charged through a group of people trying to stop her, and began throwing

      punches at Fugett and Fugett’s daughters. Fugett did not throw the first punch

      but, rather, hid behind her daughters as they shielded her from Bails’s punches.

      Finally, while Bails might have genuinely believed she was going to be killed or

      suffer great bodily injury, that belief was not reasonable under the

      circumstances. A reasonable person receiving threatening voicemails and

      fearing for her life would not leave the safety of her own home and travel to the

      residence of the person making those threats. Bails even admits that in

      “hindsight, it certainly may not have been the correct decision under all the

      circumstances.” Appellant’s Br. p. 9. Additionally, two police officers had

      arrived on the scene prior to the fight. When asked by officers what the problem

      was, a reasonable person would have sought police protection instead of

      running onto the porch towards the person she feared was going to cause her




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-761 | December 12, 2018   Page 5 of 6
      grave harm. Bails has failed to establish that the State produced insufficient

      evidence to rebut her claim of self-defense.


[8]   The judgment of the trial court is affirmed.


      Altice, J., and Tavitas, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-761 | December 12, 2018   Page 6 of 6